                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ELIZABETH SWANGER-METCALFE,                      :
         Plaintiff                               :            No. 1:17-cv-2000
                                                 :
               v.                                :            (Judge Kane)
                                                 :
BOWHEAD INTEGRATED SUPPORT                       :
SERVICES, LLC, et al.                            :
           Defendants                            :

                                              ORDER

         AND NOW, on this 31st day of March 2019, upon consideration of Defendant’s motion

to dismiss (Doc. No. 9), IT IS ORDERED THAT Defendant’s motion to dismiss is

GRANTED and Plaintiff’s complaint (Doc. No. 1), is DISMISSED without prejudice to the

Plaintiff’s filing of an amended complaint in this matter within thirty (30) days of the date of this

Order.



                                                              s/ Yvette Kane
                                                              Yvette Kane, District Judge
                                                              United States District Court
                                                              Middle District of Pennsylvania
